Exhibit 10.2

 
THE EXCHANGE CONTEMPLATED HEREIN IS INTENDED TO COMPORT WITH THE REQUIREMENTS OF
SECTION 3(a)(9) OF THE SECURITIES ACT OF 1933, AS AMENDED.


Exchange Agreement


This Exchange Agreement (this “Agreement”) is executed as of November 17, 2015
by and between Breathe eCig Corp. (formerly known as DNA Precious Metals, Inc.),
a Nevada corporation (the “Company”), and Typenex Co-Investment, LLC, a Utah
limited liability company, its successors and/or assigns (“Holder”).
 
A.           Pursuant to that certain Securities Purchase Agreement dated April
28, 2014 (the “Purchase Agreement”) between Holder and the Company, the Company
issued to Holder, among other securities, a certain Warrant to Purchase Shares
of Common Stock dated April 28, 2014 (the “Warrant”). Capitalized terms not
defined herein shall have the same meaning as set forth in the Warrant.


B.            Effective as of the date hereof, the Company and Holder entered
into a certain Settlement Agreement, Waiver and Release of Claims (the
“Settlement Agreement”) pursuant to which, among other things, the parties
resolved certain disputes between them related to the Purchase Agreement and the
Warrant.


C.            Pursuant to the terms of the Settlement Agreement and subject to
the terms of this Agreement, Holder and the Company desire to exchange (such
exchange is referred to as the “Warrant Exchange”) the Warrant for 8,000,000
shares (the “Exchange Shares”) of Common Stock of the Company (“Common Stock”).
The Warrant Exchange will consist of Holder surrendering the Warrant in return
for the Exchange Shares, which will be issued subject to the restrictions set
forth herein. Other than the surrender of the Warrant, no consideration of any
kind whatsoever shall be given by Holder to the Company in connection with this
Agreement.


D.            Pursuant to the terms and conditions hereof, Holder and the
Company agree to exchange the Warrant for the Exchange Shares.


E.            As a material inducement for Holder to enter into this Agreement,
the parties shall execute and deliver, or cause to be delivered, as applicable,
to one another the applicable Transaction Documents (as defined below).


NOW, THEREFORE, in consideration of the premises and the mutual promises herein
made, and in consideration of the representations, warranties and covenants
herein contained, the parties hereto agree as follows:
 
1.             Issuance of Exchange Shares. Subject to the ownership limitation
set forth in Section 8.21 below, pursuant to the terms and conditions of this
Agreement, the Warrant Exchange shall occur with Holder surrendering the Warrant
to the Company in exchange for the Exchange Shares; provided, however, that
4,000,000 of the Exchange Shares (the “Initial Exchange Shares”) shall be
delivered to Holder at the Closing (as defined below) and the remaining
4,000,000 Exchange Shares (the “Subsequent Exchange Shares”) shall be delivered
to Holder on or before January 1, 2016. Holder and the Company also agree that
upon surrender, the Warrant shall be cancelled and all obligations of the
Company thereunder shall be deemed fulfilled with its delivery of the Exchange
Shares to Holder. Notwithstanding the foregoing, Holder shall have no obligation
to deliver the Warrant to the Company unless and until all of the Initial
Exchange Shares have become Free Trading (as defined below) in Holder’s
brokerage account. The Exchange Shares shall be delivered electronically via
DWAC in the manner set forth in the Warrant. For purposes hereof, the term “Free
Trading” means that (i) the Exchange Shares have been cleared and approved for
public resale by the compliance departments of Holder’s brokerage firm and the
clearing firm servicing such brokerage, and (ii) such Exchange Shares are held
in the name of the clearing firm servicing Holder’s brokerage firm and have been
deposited into such clearing firm’s account for the benefit of Holder.
 
2.             Closing Date; Deliveries. The closing of the transaction
contemplated hereby (the “Closing”) along with the delivery of the Transaction
Documents shall occur as is mutually agreed to by the Company and Holder (the
“Closing Date”) by means of the exchange by express courier and email of .pdf
documents, but shall be deemed to have occurred at the offices of Hansen Black
Anderson Ashcraft PLLC in Lehi, Utah. On the Closing Date, prior to or
contemporaneously with the execution and delivery of this Agreement, the
following events shall occur:

 
-1-

--------------------------------------------------------------------------------

 


2.1.           The Company shall execute and deliver to Holder the Secretary’s
Certificate (as defined below).
 
2.2.           Mutual delivery of all other Transaction Documents, including
without limitation this Agreement.
 
2.3.           The Company shall issue the Initial Exchange Shares to Holder in
the manner and in accordance with the terms and conditions set forth in this
Agreement (including without limitation subject to Section 8.21 below), which
Initial Exchange Shares must be Free Trading in Holder’s brokerage account to be
deemed to have been received by Holder.
 
2.4.           Once the Initial Exchange Shares have become Free Trading in
Holder’s brokerage Account, Holder shall deliver the Warrant to the Company for
cancellation.
 
3.            Holding Period, Tacking and Legal Opinion. The Company represents,
warrants and agrees that for the purposes of Rule 144 (“Rule 144”) of the
Securities Act of 1933, as amended (the “Securities Act”), the holding period of
the Exchange Shares issued hereunder will include the holding period of the
Warrant from April 28, 2014, which date is the date that the Warrant was issued.
The Company agrees not to take a position contrary to this Section 3 and further
acknowledges that the Warrant has not been amended or altered since such date.
The Company agrees to take all action necessary to issue the Exchange Shares
without restriction, except as set forth herein, and not containing any
restrictive legend without the need for any action by Holder; provided that the
applicable holding period has been met. In furtherance thereof, prior to the
Closing, counsel to Holder may, in its sole discretion, provide an opinion that:
(i) the Exchange Shares may be resold pursuant to Rule 144 without volume or
manner-of-sale restrictions or current public information requirements; and (ii)
the transactions contemplated hereby and all other documents associated with
this transaction comport with the requirements of Section 3(a)(9) of the
Securities Act. The Company represents that it is not subject to Rule 144(i).
The Company acknowledges and understands that the representations and agreements
of the Company in this Section 3 are a material inducement to Holder’s decision
to consummate the transactions contemplated herein.
 
4.             Representations, Warranties and Covenants of Holder. Holder
represents, warrants, and covenants to the Company that:
 
4.1.           Investment Purpose. Holder is acquiring the Exchange Shares for
its own account for investment only and not with a view towards, or for resale
in connection with, the public sale or distribution thereof, except pursuant to
sales registered or exempted under the Securities Act; provided, however, that
by making the representations herein, Holder reserves the right to dispose of
the Exchange Shares at any time in accordance with or pursuant to an effective
registration statement covering such Securities or an available exemption under
the Securities Act.
 
4.2.           Accredited Investor Status. Holder is an “Accredited Investor” as
that term is defined in Rule 501(a)(3) of Regulation D of the Securities Act.
 
4.3.           Transfer or Resale. Holder understands that: (i) the Exchange
Shares have not been and are not being registered under the Securities Act or
any state securities laws, and may not be offered for sale, sold, assigned or
transferred unless (A) subsequently registered thereunder, or (B) Holder shall
have delivered to the Company an opinion of counsel, in a generally acceptable
form, to the effect that such Exchange Shares to be sold, assigned or
transferred may be sold, assigned or transferred pursuant to an exemption from
such registration requirements; (ii) any sale of the Exchange Shares made in
reliance on Rule 144 may be made only in accordance with the terms of Rule 144
and further, if Rule 144 is not applicable, any resale of the Exchange Shares
under circumstances in which the seller (or the person through whom the sale is
made) may be deemed to be an underwriter (as that term is defined in the
Securities Act) may require compliance with some other exemption under the
Securities Act or the rules and regulations of the United States Securities and
Exchange Commission (the “SEC”) thereunder; and (iii) neither the Company nor
any other person is under any obligation to register the Exchange Shares under
the Securities Act or any state securities laws or to comply with the terms and
conditions of any exemption thereunder.

 
-2-

--------------------------------------------------------------------------------

 


4.4.           Authorization, Enforcement. This Agreement has been duly and
validly authorized, executed and delivered on behalf of Holder and is a valid
and binding agreement of Holder enforceable in accordance with its terms.
 
4.5.           Brokers. There are no brokerage commissions, finder’s fees or
similar fees or commissions payable by Holder in connection with the
transactions contemplated hereby based on any agreement, arrangement or
understanding with Holder or any action taken by Holder.
 
5.             Representations, Warranties, and Covenants of the Company. The
Company hereby makes the representations set forth below and covenants and
agrees as follows to Holder (in addition to those set forth elsewhere herein):
 
5.1.           Organization and Qualification. The Company has been duly
organized, validly exists and is in good standing under the laws of the State of
Nevada.  The Company has full corporate power and authority to enter into this
Agreement and this Agreement has been duly and validly authorized, executed and
delivered by the Company and is a valid and binding obligation of the Company,
enforceable against the Company in accordance with its terms, except as such
enforcement may be limited by the United States Bankruptcy Code and laws
effecting creditors’ rights, generally.
 
5.2.           Authorization, Enforcement, Compliance with Other Instruments.
(i) The Company has the requisite corporate power and authority to enter into
and perform its obligations under this Agreement and each of the other
Transaction Documents and to issue the Exchange Shares in accordance with the
terms hereof, (ii) the execution and delivery of the Transaction Documents by
the Company and the consummation by the Company of the transactions contemplated
hereby, including, without limitation, the issuance of the Exchange Shares, have
been duly authorized by the Company’s Board of Directors and no further consent
or authorization is required by the Company, its Board of Directors or its
stockholders, (iii) the Transaction Documents have been duly executed and
delivered by the Company, (iv) the Transaction Documents constitute the valid
and binding obligations of the Company enforceable against the Company in
accordance with its terms, and (v) the Company’s signatory has full corporate or
other requisite authority to execute the Transaction Documents and to bind the
Company. The Company’s Board of Directors has duly adopted a resolution
authorizing this Agreement and ratifying its terms, as indicated by the
“Secretary’s Certificate” attached hereto as Exhibit A.
 
5.3.           Issuance of Exchange Shares. The issuance of the Exchange Shares
is duly authorized and the Exchange Shares are and will be, upon issuance, free
and clear of all taxes, liens, claims, pledges, mortgages, restrictions,
obligations, security interests and encumbrances of any kind, nature and
description other than liens in favor of Holder, and when issued will be validly
issued, fully paid and non-assessable.
 
5.4.           No Conflicts. The execution and delivery by the Company of, and
the performance by the Company of its obligations under this Agreement in
accordance with the terms of this Agreement will not contravene any provision of
applicable law or the charter documents of the Company or any agreement or other
instrument binding upon the Company, or any judgment, order or decree of any
governmental body, agency or court having jurisdiction over the Company, and no
consent, approval, authorization or order of, or qualification with, any
governmental body or agency is required for the performance by the Company of
its obligations under this Agreement in accordance with the terms of this
Agreement.
 
5.5.           SEC Documents: Financial Statements. None of the Company’s
filings (“SEC Documents”) filed with the SEC contained, at the time they were
filed, any untrue statement of a material fact or omitted to state any material
fact required to be stated therein or necessary to make the statements made
therein, in light of the circumstances under which they were made, not
misleading. Since April 28, 2014, the Company has filed all reports, schedules,
forms, statements and other documents required to be filed by the Company with
the SEC under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”).
 

 
-3-

--------------------------------------------------------------------------------

 


5.6.           Brokers. The Company has taken no action which would give rise to
any claim by any person for a brokerage commission, placement agent or finder’s
fees or similar payments by Holder relating to this Agreement or the
transactions contemplated hereby.  The Company shall indemnify and hold harmless
each of Holder, its employees, officers, directors, stockholders, managers,
agents, attorneys, and partners, and their respective affiliates, from and
against all claims, losses, damages, costs (including the costs of preparation
and attorneys’ fees) and expenses suffered in respect of any such claimed or
existing fees.
 
5.7.           Authorization and Issuance.  The Warrant was authorized by all
necessary company action and validly issued and executed, and the Company’s
signatory had full corporate or other requisite authority to execute such
agreements and to bind the Company.
 
5.8.           Holding Period. After due inquiry, the Company represents and
warrants that at all times, the Company has complied in all material respects
with all applicable securities and other applicable laws in relation with the
issuance, holding and transfers of the Warrant. To the Company’s knowledge, no
violation of securities and other applicable laws occurred in connection with
the acquisition, issuance, or holding of the Warrant.
 
5.9.           No Modifications. No written document, agreement, instrument,
contract, amendment or modification to the Warrant exists that supplements,
modifies, or amends the terms set forth in the Warrant.
 
5.10.           Exchange Shares Exempt. Subject to the performance by Holder of
its obligations under this Agreement and the accuracy of the representations and
warranties of Holder, the issuance of the Exchange Shares will be exempt from
the registration requirements of the Securities Act pursuant to Rule 144.
 
5.11.           Absence of Litigation. There is no action, suit, proceeding,
inquiry or investigation before or by any court, public board, government
agency, self-regulatory organization or body pending against or affecting the
Company, the Common Stock or any of the Company’s subsidiaries, wherein an
unfavorable decision, ruling or finding would have a material adverse effect on
the Company or its operations.
 
5.12.           No Additional Consideration. The Company has not received any
cash or property consideration in any form whatsoever for entering into this
Agreement, other than the surrender of the Warrant.
 
5.13.           Recitals.  All of the information, facts and representations set
forth in the Recitals section of this Agreement are in all respects true and
accurate as of the date hereof and are incorporated as representations and
warranties of the Company as if set forth in this Section 5.
 
5.14.           Reporting Status. With a view to making available to Holder or
its assignees the benefits of Rule 144 or any similar rule or regulation of the
SEC that may at any time permit Holder or its assignees to sell securities of
the Company to the public without registration, and as a material inducement to
Holder’s purchase of the Exchange Shares, the Company represents, warrants and
covenants to the following:
 
(a)           The Company’s Common Stock is registered under Section 12(g) of
the Exchange Act.
 
(b)           The Company is not and has never been a “shell company,” as
defined in of Rule 144(i)(1)(i), or is in compliance with Rule 144(i)(2).
 
(c)           So long as Holder beneficially owns any of the Exchange Shares and
for at least twenty (20) days thereafter (the “Registration Period”), the
Company shall timely make all filings required to be made by it under the
Securities Act, the Exchange Act, Rule 144 or any United States state securities
laws and regulations thereof applicable to the Company or by the rules and
regulations of the principal trading market and such reports shall conform to
the requirement of the applicable laws, regulations and government agencies,
and, unless such filing is publicly available on the SEC’s EDGAR system (via the
SEC’s web site at no additional charge), the Company shall provide a copy
thereof to Holder promptly after such filing.

 
-4-

--------------------------------------------------------------------------------

 


(d)           During the Registration Period, the Company shall take all
reasonable action under its control to ensure that adequate current public
information with respect to the Company, as required in accordance with Rule
144(c)(2) of the Securities Act, is publicly available.
 
(e)           The Company shall furnish to Holder so long as Holder owns
Securities, promptly upon request, a written statement by the Company that it
has complied with the reporting requirements of Rule 144.
 
5.15.           Issuer Status. During the Registration Period, the Company shall
not terminate its status as an issuer required to file reports under the
Exchange Act even if the Exchange Act or the rules and regulations thereunder
would otherwise permit such termination.
 
5.16.           Listings or Quotation. The Company’s Common Stock shall be
listed or quoted for trading on any of (i) the New York Stock Exchange, (ii)
Nasdaq, (iii) OTCQX, (iv) OTCQB, or (v) OTC Pink Current Information.
 
5.17.           Termination. The Purchase Agreement is hereby terminated with
respect to the Warrant and the Exchange Shares, but remains in full force and
effect with respect to all promissory notes issued thereunder and nothing herein
alters or amends either such promissory notes or the Purchase Agreement as it
relates to or is applicable to such promissory notes.
 
5.18.           Trading. For so long as Holder holders any Exchange Shares,
trading in the Company’s Common Stock shall not be suspended, halted, chilled,
frozen, reach zero bid or otherwise cease on the Company’s principal trading
market.
 
6.            Deliverables; Transaction Documents. Together with its execution
of this Agreement, the Company shall execute and deliver the Secretary’s
Certificate. This Agreement, the Secretary’s Certificate, the Exchange Shares
and any other documents, agreements, or instruments entered into or delivered in
connection with this Agreement, or any amendments to any of the foregoing, are
collectively referred to as the “Transaction Documents”. For the avoidance of
doubt, all of the Transaction Documents entered into by the parties in
connection with the Purchase Agreement (other than the Warrant and the Purchase
Agreement) shall continue to apply to the Exchange Shares as if the Exchange
Shares were issued concurrently therewith.
 
7.             Releases and Waivers.
 
7.1.           Upon the delivery of the Initial Exchange Shares (referred to as
“Payment in Full”), Holder releases and forever discharges the Company of and
from any and all manner of actions, suits, debts, sums of money, contracts,
agreements, claims and demands at law or in equity, that Holder had, or may have
arising from the Warrant.
 
7.2.           Upon execution of this Agreement, the Company releases and
forever discharges Holder of and from any and all manner of actions, suits,
debts, sums of money, contracts, agreements, claims and demands at law or in
equity, that the Company had, or may have arising from the Warrant, the Purchase
Agreement or any securities issued under the Purchase Agreement.
 
8.             Miscellaneous. The provisions set forth in this Section 8 shall
apply to this Agreement, as well as all other Transaction Documents as if these
terms were fully set forth therein.
 
8.1.           Governing Law; Venue. This Agreement and all other Transaction
Documents shall be governed by and interpreted in accordance with the laws of
the State of Utah without giving effect to the principles thereof regarding the
conflict of laws. Each party consents to and expressly agrees that exclusive
venue for Arbitration (as defined in Exhibit B) of any dispute arising out of or
relating to any Transaction Document or the relationship of the parties or their
affiliates shall be in Salt Lake County, Utah. Without modifying the parties
obligations to resolve disputes hereunder pursuant to the Arbitration Provisions
(as defined below), for any litigation arising in connection with any of the
Transaction Documents, each party hereto hereby (a) consents to and expressly

 
-5-

--------------------------------------------------------------------------------

 


submits to the exclusive personal jurisdiction of any state or federal court
sitting in Salt Lake County, Utah, (b) expressly submits to the exclusive venue
of any such court for the purposes hereof, and (c) waives any claim of improper
venue and any claim or objection that such courts are an inconvenient forum or
any other claim or objection to the bringing of any such proceeding in such
jurisdictions or to any claim that such venue of the suit, action or proceeding
is improper.
 
8.2.           Arbitration of Claims. The parties shall submit all Claims (as
defined in Exhibit B) arising under this Agreement or any other Transaction
Document or other agreements between the parties and their affiliates to binding
arbitration pursuant to the arbitration provisions set forth in Exhibit B
attached hereto (the “Arbitration Provisions”). The parties hereby acknowledge
and agree that the Arbitration Provisions are unconditionally binding on the
parties hereto and are severable from all other provisions of this Agreement. By
executing this Agreement, the Company represents, covenants and warrants that
the Company has reviewed the Arbitration Provisions carefully, consulted with
legal counsel about such provisions (or waived its right to do so), understands
that the Arbitration Provisions are intended to allow for the expeditious and
efficient resolution of any dispute hereunder, agrees to the terms and
limitations set forth in the Arbitration Provisions, and that the Company will
not take a position contrary to the foregoing representations. The Company
acknowledges and agrees that Holder may rely upon the foregoing representations
and covenants of the Company regarding the Arbitration Provisions.
 
8.3.           Successors and Assigns; Third Party Beneficiaries. This Agreement
shall inure to the benefit of and be binding upon the successors and permitted
assigns of the parties hereto. Except as otherwise expressly provided herein, no
person other than the parties hereto and their successors and permitted assigns
is intended to be a beneficiary of this Agreement.
 
8.4.           Pronouns.  All pronouns and any variations thereof in this
Agreement refer to the masculine, feminine or neuter, singular or plural, as the
context may permit or require.
 
8.5.           Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one instrument. The parties hereto confirm that any
electronic copy of another party’s executed counterpart of this Agreement (or
its signature page thereof) will be deemed to be an executed original thereof.
 
8.6.           Headings. The headings of this Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Agreement.
 
8.7.           Severability. Whenever possible, each provision of this Agreement
shall be interpreted in such a manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such provision shall be modified to achieve
the objective of the parties to the fullest extent permitted and such invalidity
or unenforceability shall not affect the validity or enforceability of the
remainder of this Agreement or the validity or enforceability of this Agreement
in any other jurisdiction.
 
8.8.           Entire Agreement. This Agreement, together with the other
Transaction Documents, constitutes and contains the entire agreement between the
parties hereto, and supersedes all prior oral or written agreements and
understandings between Holder, the Company, their affiliates and persons acting
on their behalf with respect to the matters discussed herein, and this Agreement
and the instruments referenced herein contain the entire understanding of the
parties with respect to the matters covered herein and therein and, except as
specifically set forth herein or therein, neither the Company nor Holder makes
any representation, warranty, covenant or undertaking with respect to such
matters.
 
8.9.           No Reliance. The Company acknowledges and agrees that neither
Holder nor any of its officers, directors, members, managers, representatives or
agents has made any representations or warranties to the Company or any of its
officers, directors, stockholders, agents, representatives, or employees except
as expressly set forth in the Transaction Documents and, in making its decision
to enter into the transactions contemplated by the Transaction Documents, the
Company is not relying on any representation, warranty, covenant or promise of
Holder or its officers, directors, members, managers, agents or representatives
other than as set forth in the Transaction Documents.
 
 
-6-

--------------------------------------------------------------------------------

 


8.10.           Amendment. Any amendment, supplement or modification of or to
any provision of this Agreement, shall be effective only if it is made or given
by an instrument in writing (excluding any email message) and signed by the
Company and Holder.
 
8.11.           No Waiver. No forbearance, failure or delay on the part of a
party hereto in exercising any right, power or remedy hereunder shall operate as
a waiver thereof, nor shall any single or partial exercise of any such right,
power or remedy preclude any other or further exercise thereof or the exercise
of any other right, power or remedy. Any waiver of any provision of this
Agreement shall be effective (a) only if it is made or given in writing
(including an email message) and (b) only in the specific instance and for the
specific purpose for which made or given.
 
8.12.           Assignment. Notwithstanding anything to the contrary herein, the
rights, interests or obligations of the Company hereunder may not be assigned,
by operation of law or otherwise, in whole or in part, by the Company without
the prior written consent of Holder, which consent may be withheld at the sole
discretion of Holder; provided, however, that in the case of a merger, sale of
substantially all of the Company’s assets or other corporate reorganization,
Holder shall not unreasonably withhold, condition or delay such consent. This
Agreement or any of the severable rights and obligations inuring to the benefit
of or to be performed by Holder hereunder may be assigned by Holder to a third
party, including its financing sources, in whole or in part.
 
8.13.           Advice of Counsel. In connection with the preparation of this
Agreement and all other Transaction Documents, each of the Company, its
stockholders, officers, agents, and representatives acknowledges and agrees that
the attorney that prepared this Agreement and all of the other Transaction
Documents acted as legal counsel to Holder only.  Each of the Company, its
stockholders, officers, agents, and representatives (a) hereby acknowledges that
he/she/it has been, and hereby is, advised to seek legal counsel and to review
this Agreement and all of the other Transaction Documents with legal counsel of
his/her/its choice, and (b) either has sought such legal counsel or hereby
waives the right to do so.
 
8.14.           No Strict Construction. The language used in this Agreement is
the language chosen mutually by the parties hereto and no doctrine of
construction shall be applied for or against any party.
 
8.15.           Attorneys’ Fees.  In the event of any action at law or in equity
to enforce or interpret the terms of this Agreement or any of the other
Transaction Documents, the parties agree that the party who is awarded the most
money (which, for the avoidance of doubt, shall be determined without regard to
any statutory fines, penalties, fees, or other charges awarded to any party)
shall be deemed the prevailing party for all purposes and shall therefore be
entitled to an additional award of the full amount of the attorneys’ fees and
expenses paid by such prevailing party in connection with the litigation and/or
dispute without reduction or apportionment based upon the individual claims or
defenses giving rise to the fees and expenses.  Nothing herein shall restrict or
impair a court’s power to award fees and expenses for frivolous or bad faith
pleading.
 
8.16.           Waiver of Jury Trial. EACH PARTY TO THIS AGREEMENT IRREVOCABLY
WAIVES ANY AND ALL RIGHTS IT MAY HAVE TO DEMAND THAT ANY ACTION, PROCEEDING OR
COUNTERCLAIM ARISING OUT OF OR IN ANY WAY RELATED TO THIS AGREEMENT OR THE
RELATIONSHIPS OF THE PARTIES HERETO BE TRIED BY JURY.  THIS WAIVER EXTENDS TO
ANY AND ALL RIGHTS TO DEMAND A TRIAL BY JURY ARISING UNDER COMMON LAW OR ANY
APPLICABLE STATUTE, LAW, RULE OR REGULATION. FURTHER, EACH PARTY HERETO
ACKNOWLEDGES THAT IT IS KNOWINGLY AND VOLUNTARILY WAIVING ITS RIGHT TO DEMAND
TRIAL BY JURY.
 
8.17.           Further Assurances. Each party shall do and perform or cause to
be done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
the other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

 
-7-

--------------------------------------------------------------------------------

 


8.18.           Notices. Any notice required or permitted hereunder shall be
given in writing (unless otherwise specified herein) and shall be deemed
effectively given on the earliest of: (a) the date delivered, if delivered by
personal delivery as against written receipt therefor or by email to an
executive officer, or by facsimile (with successful transmission confirmation),
(b) the earlier of the date delivered or the third Trading Day (as defined
below) after deposit, postage prepaid, in the United States Postal Service by
certified mail, or (c) the earlier of the date delivered or the third Trading
Day after mailing by express courier, with delivery costs and fees prepaid, in
each case, addressed to each of the other parties thereunto entitled at the
following addresses (or at such other addresses as such party may designate by
five (5) Trading Days’ advance written notice similarly given to each of the
other parties hereto):
 
If to the Company:


Breathe Ecig Corp.
Attn: Joshua Kimmel
322 Nancy Lynn Lane, Suite 7
Knoxville, Tennessee 37919


If to Holder:


Typenex Co-Investment, LLC
Attn: John M. Fife
303 East Wacker Drive, Suite 1040
Chicago, Illinois  60601


with a copy to (which shall not constitute notice):


Hansen Black Anderson Ashcraft PLLC
Attn: Jonathan K. Hansen
3051 West Maple Loop Drive, Suite 325
Lehi, Utah 84043
Telephone: 801.922.5000
Email: jhansen@hbaalaw.com


For purposes of this Agreement, “Trading Day” means any day during which the
principal trading market for the Company’s securities in the United States shall
be open for business.


8.19.           Survival of Representations and Warranties. All of the
representations and warranties made herein shall survive the execution and
delivery of this Agreement for the maximum time allowable by applicable law.
 
8.20.           Transaction Fees. Each party shall be responsible for its own
attorneys’ fees and other costs and expenses associated with documenting and
closing the transaction contemplated by this Agreement.
 
8.21.           Ownership Limitation. If at any time, Holder shall or would
receive shares of Common Stock under this Agreement, so that Holder would,
together with other shares of Common Stock held by it or its affiliates, hold by
virtue of such action or receipt of additional shares of Common Stock a number
of shares exceeding 9.99% of the shares of the Common Stock outstanding on such
date (the “Maximum Percentage”), then the Company shall not be obligated and
shall not issue to Holder shares of Common Stock which would exceed the Maximum
Percentage, but only until such time as the Maximum Percentage would no longer
be exceeded by any such receipt of shares of Common Stock by Holder. The shares
of Common Stock issuable to Holder that would cause the Maximum Percentage to be
exceeded are referred to herein as the “Ownership Limitation Shares”. The
Company will reserve the Ownership Limitation Shares for the exclusive benefit
of Holder. From time to time, Holder may notify the Company in writing of the
number of the Ownership Limitation Shares that may be issued to Holder without
causing Holder to exceed the Maximum Percentage. Upon receipt of such notice,
the Company shall
 
 
-8-

--------------------------------------------------------------------------------

 


be unconditionally obligated to immediately issue such designated shares to
Holder, with a corresponding reduction in the number of the Ownership Limitation
Shares. For purposes of this Section, beneficial ownership of Common Stock will
be determined under Section 13(d) of the Exchange Act.
 
8.22.           Specific Performance. The Company and Holder acknowledge and
agree that irreparable damage would occur in the event that any provision of
this Agreement or any of the other Transaction Documents were not performed in
accordance with its specific terms or were otherwise breached. It is accordingly
agreed that the parties shall be entitled to an injunction or injunctions,
without (except as specified in the Arbitration Provisions) the necessity to
post a bond, to prevent or cure breaches of the provisions of this Agreement or
such other Transaction Document and to enforce specifically the terms and
provisions hereof or thereof, this being in addition to any other remedy to
which any of them may be entitled by law or equity.
 
8.23.           Time is of the Essence. Time is expressly made of the essence of
each and every provision of this Agreement and the Transaction Documents.
 
8.24.           Voluntary Agreement. The Company has carefully read this
Agreement and each of the other Transaction Documents and has asked any
questions needed for the Company to understand the terms, consequences and
binding effect of this Agreement and each of the other Transaction Documents and
fully understand them. The Company has had the opportunity to seek the advice of
an attorney of the Company’s choosing, or has waived the right to do so, and is
executing this Agreement and each of the other Transaction Documents voluntarily
and without any duress or undue influence by Investor or anyone else.
 
[Remainder of the page intentionally left blank; signature page to follow]

 
-9-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the undersigned represents that the foregoing
statements made by it above are true and correct and that it has caused this
Exchange Agreement to be duly executed on its behalf (if an entity, by one of
its officers thereunto duly authorized) as of the date first above written.
 
HOLDER:


Typenex Co-Investment, LLC


By: Red Cliffs Investments, Inc., its Manager



By: /s/ John M.
Fife                                                                      
      John M. Fife, President
 


COMPANY:


Breathe Ecig Corp.



By:           /s/ Joshua
Kimmel                                                                
Name:      ______________
Title:        ______________                                                                   




ATTACHMENTS:


Exhibit A                      Secretary’s Certificate
Exhibit B                      Arbitration Provisions
 


[Signature Page to Exchange Agreement]

 
-10-

--------------------------------------------------------------------------------

 

EXHIBIT B


ARBITRATION PROVISIONS
 
1.      Dispute Resolution. For purposes of this Exhibit B, the term “Claims”
means any disputes, claims, demands, causes of action, requests for injunctive
relief, requests for specific performance, liabilities, damages, losses, or
controversies whatsoever arising from, related to, or connected with the
transactions contemplated in the Transaction Documents and any communications
between the parties related thereto, including without limitation any claims of
mutual mistake, mistake, fraud, misrepresentation, failure of formation, failure
of consideration, promissory estoppel, unconscionability, failure of condition
precedent, rescission, and any statutory claims, tort claims, contract claims,
or claims to void, invalidate or terminate the Agreement (or these Arbitration
Provisions (defined below)) or any of the other Transaction Documents. The
parties to the Agreement (the “parties”) hereby agree that the arbitration
provisions set forth in this Exhibit B (“Arbitration Provisions”) are binding on
each of them. As a result, any attempt to rescind the Agreement (or these
Arbitration Provisions) or declare the Agreement (or these Arbitration
Provisions) or any other Transaction Document invalid or unenforceable for any
reason is subject to these Arbitration Provisions. These Arbitration Provisions
shall also survive any termination or expiration of the Agreement. Any
capitalized term not defined in these Arbitration Provisions shall have the
meaning set forth in the Agreement.
 
2.      Arbitration. Except as otherwise provided herein, all Claims must be
submitted to arbitration (“Arbitration”) to be conducted exclusively in Salt
Lake County or Utah County, Utah and pursuant to the terms set forth in these
Arbitration Provisions. Subject to the arbitration appeal right provided for in
Paragraph 5 below (the “Appeal Right”), the parties agree that the award of the
arbitrator rendered pursuant to Paragraph 4 below (the “Arbitration Award”)
shall be (a) final and binding upon the parties, (b) the sole and exclusive
remedy between them regarding any Claims, counterclaims, issues, or accountings
presented or pleaded to the arbitrator, and (c) promptly payable in United
States dollars free of any tax, deduction or offset (with respect to monetary
awards). Subject to the Appeal Right, any costs or fees, including without
limitation attorneys’ fees, incurred in connection with or incident to enforcing
the Arbitration Award shall, to the maximum extent permitted by law, be charged
against the party resisting such enforcement. The Arbitration Award shall
include default interest (as defined or otherwise provided for in the Note
(“Default Interest”)) (with respect to monetary awards) at the rate of 22% per
annum both before and after the Arbitration Award. Judgment upon the Arbitration
Award will be entered and enforced by any state or federal court sitting in Salt
Lake County, Utah.
 
3.      The Arbitration Act.  The parties hereby incorporate herein the
provisions and procedures set forth in the Utah Uniform Arbitration Act, U.C.A.
§ 78B-11-101 et seq. (as amended or superseded from time to time, the
“Arbitration Act”). Notwithstanding the foregoing, pursuant to, and to the
maximum extent permitted by, Section 105 of the Arbitration Act, in the event of
conflict or variation between the terms of these Arbitration Provisions and the
provisions of the Arbitration Act, the terms of these Arbitration Provisions
shall control and the parties hereby waive or otherwise agree to vary the effect
of all requirements of the Arbitration Act that may conflict with or vary from
these Arbitration Provisions.
 
4.      Arbitration Proceedings. Arbitration between the parties will be subject
to the following:
 
4.1        Initiation of Arbitration.  Pursuant to Section 110 of the
Arbitration Act, the parties agree that a party may initiate Arbitration by
giving written notice to the other party (“Arbitration Notice”) in the same
manner that notice is permitted under Section 8.18 of the Agreement; provided,
however, that the Arbitration Notice may not be given by email or fax.
Arbitration will be deemed initiated as of the date that the Arbitration Notice
is deemed delivered to such other party under Section 8.18 of the Agreement (the
“Service Date”). After the Service Date, information may be delivered, and
notices may be given, by email or fax pursuant to Section 8.18 of the Agreement
or any other method permitted thereunder. The Arbitration Notice must describe
the nature of the controversy, the remedies sought, and the election to commence
Arbitration proceedings. All Claims in the Arbitration Notice must be pleaded
consistent with the Utah Rules of Civil Procedure.
 

 
-11-

--------------------------------------------------------------------------------

 


4.2        Selection and Payment of Arbitrator.
 
(a)  Within ten (10) calendar days after the Service Date, Holder shall select
and submit to the Company the names of three (3) arbitrators that are designated
as “neutrals” or qualified arbitrators by Utah ADR Services
(http://www.utahadrservices.com) (such three (3) designated persons hereunder
are referred to herein as the “Proposed Arbitrators”). For the avoidance of
doubt, each Proposed Arbitrator must be qualified as a “neutral” with Utah ADR
Services. Within five (5) calendar days after Holder has submitted to the
Company the names of the Proposed Arbitrators, the Company must select, by
written notice to Holder, one (1) of the Proposed Arbitrators to act as the
arbitrator for the parties under these Arbitration Provisions. If the Company
fails to select one of the Proposed Arbitrators in writing within such 5-day
period, then Holder may select the arbitrator from the Proposed Arbitrators by
providing written notice of such selection to the Company.
 
(b)  If Holder fails to submit to the Company the Proposed Arbitrators within
ten (10) calendar days after the Service Date pursuant to subparagraph (a)
above, then the Company may at any time prior to Holder so designating the
Proposed Arbitrators, identify the names of three (3) arbitrators that are
designated as “neutrals” or qualified arbitrators by Utah ADR Service by written
notice to Holder. Holder may then, within five (5) calendar days after the
Company has submitted notice of its selected arbitrators to Holder, select, by
written notice to the Company, one (1) of the selected arbitrators to act as the
arbitrator for the parties under these Arbitration Provisions. If Holder fails
to select in writing and within such 5-day period one (1) of the three (3)
Proposed Arbitrators selected by the Company, then the Company may select the
arbitrator from its three (3) previously selected Proposed Arbitrator by
providing written notice of such selection to Holder.
 
(c)  If a Proposed Arbitrator chosen to serve as arbitrator declines or is
otherwise unable to serve as arbitrator, then the party that selected such
Proposed Arbitrator may select one (1) of the other three (3) Proposed
Arbitrators within three (3) calendar days of the date the chosen Proposed
Arbitrator declines or notifies the parties he or she is unable to serve as
arbitrator. If all three (3) Proposed Arbitrators decline or are otherwise
unable to serve as arbitrator, then the arbitrator selection process shall begin
again in accordance with this Paragraph 4.2.
 
(d)  The date that the Proposed Arbitrator selected pursuant to this Paragraph
4.2 agrees in writing (including via email) delivered to both parties to serve
as the arbitrator hereunder is referred to herein as the “Arbitration
Commencement Date”.  If an arbitrator resigns or is unable to act during the
Arbitration, a replacement arbitrator shall be chosen in accordance with this
Paragraph 4.2 to continue the Arbitration.  If Utah ADR Services ceases to exist
or to provide a list of neutrals, then the arbitrator shall be selected under
the then prevailing rules of the American Arbitration Association.
 
(e)         Subject to Paragraph 4.10 below, the cost of the arbitrator must be
paid equally by both parties.  Subject to Paragraph 4.10 below, if one party
refuses or fails to pay its portion of the arbitrator fee, then the other party
can advance such unpaid amount (subject to the accrual of Default Interest
thereupon), with such amount being added to or subtracted from, as applicable,
the Arbitration Award.
 
4.3        Applicability of Certain Utah Rules.  The parties agree that the
Arbitration shall be conducted generally in accordance with the Utah Rules of
Civil Procedure and the Utah Rules of Evidence. More specifically, the Utah
Rules of Civil Procedure shall apply, without limitation, to the filing of any
pleadings, motions or memoranda, the conducting of discovery, and the taking of
any depositions. The Utah Rules of Evidence shall apply to any hearings, whether
telephonic or in person, held by the arbitrator. Notwithstanding the foregoing,
it is the parties’ intent that the incorporation of such rules will in no event
supersede these Arbitration Provisions. In the event of any conflict between the
Utah Rules of Civil Procedure or the Utah Rules of Evidence and these
Arbitration Provisions, these Arbitration Provisions shall control.
 
4.4        Answer and Default.  An answer and any counterclaims to the
Arbitration Notice shall be required to be delivered to the party initiating the
Arbitration within twenty (20) calendar days after the Arbitration Commencement
Date. If an answer is not delivered by the required deadline, the arbitrator
must provide written notice to the defaulting party stating that the arbitrator
will enter a default award against such party if such party does not file an
answer within five (5) calendar days of receipt of such notice. If an answer is
not filed within the five (5) day extension period, the arbitrator must render a
default award, consistent with the relief requested in the Arbitration Notice,
against a party that fails to submit an answer within such time period.

 
-12-

--------------------------------------------------------------------------------

 


4.5        Related Litigation.  The party that delivers the Arbitration Notice
to the other party shall have the option to also commence concurrent legal
proceedings with any state or federal court sitting in Salt Lake County, Utah
(“Litigation Proceedings”), subject to the following: (a) the complaint in the
Litigation Proceedings is to be substantially similar to the claims set forth in
the Arbitration Notice, provided that an additional cause of action to compel
arbitration will also be included therein, (b) so long as the other party files
an answer to the complaint in the Litigation Proceedings and an answer to the
Arbitration Notice, the Litigation Proceedings will be stayed pending an
Arbitration Award (or Appeal Panel Award (defined below), as applicable)
hereunder, (c) if the other party fails to file an answer in the Litigation
Proceedings or an answer in the Arbitration proceedings, then the party
initiating Arbitration shall be entitled to a default judgment consistent with
the relief requested, to be entered in the Litigation Proceedings, and (d) any
legal or procedural issue arising under the Arbitration Act that requires a
decision of a court of competent jurisdiction may be determined in the
Litigation Proceedings. Any award of the arbitrator (or of the Appeal Panel
(defined below)) may be entered in such Litigation Proceedings pursuant to the
Arbitration Act.
 
4.6        Discovery.  Pursuant to Section 118(8) of the Arbitration Act, the
parties agree that discovery shall be conducted as follows:
 
(a)         Written discovery will only be allowed if the likely benefits of the
proposed written discovery outweigh the burden or expense thereof, and the
written discovery sought is likely to reveal information that will satisfy a
specific element of a claim or defense already pleaded in the Arbitration. The
party seeking written discovery shall always have the burden of showing that all
of the standards and limitations set forth in these Arbitration Provisions are
satisfied. The scope of discovery in the Arbitration proceedings shall also be
limited as follows:
 
    (i)         To facts directly connected with the transactions contemplated
by the Agreement.
 
    (ii)         To facts and information that cannot be obtained from another
source or in another manner that is more convenient, less burdensome or less
expensive than in the manner requested.
 
(b)         No party shall be allowed (i) more than fifteen (15) interrogatories
(including discrete subparts), (ii) more than fifteen (15) requests for
admission (including discrete subparts), (iii) more than ten (10) document
requests (including discrete subparts), or (iv) more than three (3) depositions
(excluding expert depositions) for a maximum of seven (7) hours per deposition.
The costs associated with depositions will be borne by the party taking the
deposition. The party defending the deposition will submit a notice to the party
taking the deposition of the estimated attorneys’ fees that such party expects
to incur in connection with defending the deposition. If the party defending the
deposition fails to submit an estimate of attorneys’ fees, then such party shall
be deemed to have waived its right to the estimated attorneys’ fees.  The party
taking the deposition must pay the party defending the deposition the estimated
attorneys’ fees prior to taking the deposition, unless such obligation is deemed
to be waived as set forth in the immediately preceding sentence. If the party
taking the deposition believes that the estimated attorneys’ fees are
unreasonable, such party may submit the issue to the arbitrator for a
decision.  All depositions will be taken in Utah.
 
(c)         Any party submitting any written discovery requests, including
without limitation interrogatories, requests for production, subpoenas to a
party or a third party, or requests for admissions, must prepay the estimated
attorneys’ fees and costs, as determined by the arbitrator, before the
responding party has any obligation to produce or respond to the same.
 
(d)         All discovery requests (including document production requests
included in deposition notices) must be submitted in writing to the arbitrator
and the other party. The party submitting the written discovery requests must
include with such discovery requests a detailed explanation of how the proposed
discovery requests satisfy the requirements of these Arbitration Provisions and
the Utah Rules of Civil Procedure. The receiving party will then be allowed,
within five (5) calendar days of receiving the proposed discovery requests, to
submit to the arbitrator an estimate of the attorneys’ fees and costs associated
with responding to such written discovery requests and a written challenge to
each applicable discovery request. After receipt of an estimate of attorneys’
fees and costs and/or challenge(s) to one or more discovery requests, consistent
with subparagraph (c) above, the arbitrator will within three (3) calendar days
make a finding as to the likely attorneys’ fees and costs associated with
responding to the discovery requests and issue an order that (i) requires the
requesting party to prepay the attorneys’ fees and costs associated with

 
-13-

--------------------------------------------------------------------------------

 


responding to the discovery requests, and (ii) requires the responding party to
respond to the discovery requests as limited by the arbitrator within
twenty-five (25) calendar days of the arbitrator’s finding with respect to such
discovery requests. If a party entitled to submit an estimate of attorneys’ fees
and costs and/or a challenge to discovery requests fails to do so within such
5-day period, the arbitrator will make a finding that (A) there are no
attorneys’ fees or costs associated with responding to such discovery requests,
and (B) the responding party must respond to such discovery requests (as may be
limited by the arbitrator) within twenty-five (25) calendar days of the
arbitrator’s finding with respect to such discovery requests.
 
(e)         In order to allow a written discovery request, the arbitrator must
find that the discovery request satisfies the standards set forth in these
Arbitration Provisions and the Utah Rules of Civil Procedure. The arbitrator
must strictly enforce these standards. If a discovery request does not satisfy
any of the standards set forth in these Arbitration Provisions or the Utah Rules
of Civil Procedure, the arbitrator may modify such discovery request to satisfy
the applicable standards, or strike such discovery request in whole or in part.
 
(f)         Each party may submit expert reports (and rebuttals thereto),
provided that such reports must be submitted within sixty (60) days of the
Arbitration Commencement Date. Each party will be allowed a maximum of two (2)
experts. Expert reports must contain the following: (i) a complete statement of
all opinions the expert will offer at trial and the basis and reasons for them;
(ii) the expert’s name and qualifications, including a list of all the expert’s
publications within the preceding ten (10) years, and a list of any other cases
in which the expert has testified at trial or in a deposition or prepared a
report within the preceding ten (10) years; and (iii) the compensation to be
paid for the expert’s report and testimony. The parties are entitled to depose
any other party’s expert witness one (1) time for no more than four (4) hours.
An expert may not testify in a party’s case-in-chief concerning any matter not
fairly disclosed in the expert report.
 
4.6        Dispositive Motions.  Each party shall have the right to submit
dispositive motions pursuant Rule 12 or Rule 56 of the Utah Rules of Civil
Procedure (a “Dispositive Motion”). The party submitting the Dispositive Motion
may, but is not required to, deliver to the arbitrator and to the other party a
memorandum in support (the “Memorandum in Support”) of the Dispositive Motion.
Within seven (7) calendar days of delivery of the Memorandum in Support, the
other party shall deliver to the arbitrator and to the other party a memorandum
in opposition to the Memorandum in Support (the “Memorandum in Opposition”).
Within seven (7) calendar days of delivery of the Memorandum in Opposition, as
applicable, the other party shall deliver to the arbitrator and to the other
party a reply memorandum to the Memorandum in Opposition (“Reply Memorandum”).
If the applicable party shall fail to deliver the Memorandum in Opposition as
required above, or if the other party shall fail to deliver the Reply Memorandum
as required above, then the applicable party shall lose its right to so deliver
the same, and the Dispositive Motion shall proceed regardless.
 
4.7        Confidentiality.  All information disclosed by either party (or such
party’s agents) during the Arbitration process (including without limitation
information disclosed during the discovery process or any Appeal (defined
below)) shall be considered confidential in nature. Each party agrees not to
disclose any confidential information received from the other party (or its
agents) during the Arbitration process (including without limitation during the
discovery process or any Appeal) unless (a) prior to or after the time of
disclosure such information becomes public knowledge or part of the public
domain, not as a result of any inaction or action of the receiving party or its
agents, (b) such information is required by a court order, subpoena or similar
legal duress to be disclosed if such receiving party has notified the other
party thereof in writing and given it a reasonable opportunity to obtain a
protective order from a court of competent jurisdiction prior to disclosure, or
(c) such information is disclosed to the receiving party’s agents,
representatives and legal counsel on a need to know basis who each agree in
writing not to disclose such information to any third party. Pursuant to Section
118(5) of the Arbitration Act, the arbitrator is hereby authorized and directed
to issue a protective order to prevent the disclosure of privileged information
and confidential information upon the written request of either party.
 

 
-14-

--------------------------------------------------------------------------------

 


4.8        Authorization; Timing; Scheduling Order.  Subject to all other
portions of these Arbitration Provisions, the parties hereby authorize and
direct the arbitrator to take such actions and make such rulings as may be
necessary to carry out the parties’ intent for the Arbitration proceedings to be
efficient and expeditious. Pursuant to Section 120 of the Arbitration Act, the
parties hereby agree that an Arbitration Award must be made within one hundred
twenty (120) calendar days after the Arbitration Commencement Date. The
arbitrator is hereby authorized and directed to hold a scheduling conference
within ten (10) calendar days after the Arbitration Commencement Date in order
to establish a scheduling order with various binding deadlines for discovery,
expert testimony, and the submission of documents by the parties to enable the
arbitrator to render a decision prior to the end of such 120-day period.
 
4.9        Relief.  The arbitrator shall have the right to award or include in
the Arbitration Award (or in a preliminary ruling) any relief which the
arbitrator deems proper under the circumstances, including, without limitation,
specific performance and injunctive relief, provided that the arbitrator may not
award exemplary or punitive damages.
 
4.10      Fees and Costs.  As part of the Arbitration Award, the arbitrator is
hereby directed to require the losing party (the party being awarded the least
amount of money by the arbitrator, which, for the avoidance of doubt, shall be
determined without regard to any statutory fines, penalties, fees, or other
charges awarded to any party) to pay the full amount of any unpaid costs and
fees of the arbitrator, discovery costs, or any other expenses, costs and fees
associated with the Arbitration, and to reimburse the prevailing party for all
reasonable attorneys’ fees, previously paid arbitrator fees, expert witness fees
and other expenses, costs and fees paid or otherwise incurred by the prevailing
party in connection with the Arbitration.
 
5.      Arbitration Appeal.
 
5.1        Initiation of Appeal.  Following the entry of the Arbitration Award,
either party (the “Appellant”) shall have a period of thirty (30) calendar days
in which to notify the other party (the “Appellee”), in writing, that the
Appellant elects to appeal (the “Appeal”) the Arbitration Award (such notice, an
“Appeal Notice”) to a panel of arbitrators as provided in Paragraph 5.2
below.  The date the Appellant delivers an Appeal Notice to the Appellee is
referred to herein as the “Appeal Date”. The Appeal Notice must be delivered to
the Appellee in accordance with the provisions of Paragraph 4.1 above with
respect to delivery of an Arbitration Notice.  In addition, together with
delivery of the Appeal Notice to the Appellee, the Appellant must also pay for
(and provide proof of such payment to the Appellee together with delivery of the
Appeal Notice) a bond in the amount of 110% of the sum the Appellant owes to the
Appellee as a result of the Arbitration Award the Appellant is appealing.  In
the event an Appellant delivers an Appeal Notice to the Appellee (together with
proof of payment of the applicable bond) in compliance with the provisions of
this Paragraph 5.1, the Appeal will occur as a matter of right and, except as
specifically set forth herein, will not be further conditioned.  In the event a
party does not deliver an Appeal Notice (along with proof of payment of the
applicable bond) to the other party within the deadline prescribed in this
Paragraph 5.1, such party shall lose its right to appeal the Arbitration
Award.  If no party delivers an Appeal Notice (along with proof of payment of
the applicable bond) to the other party within the deadline described in this
Paragraph 5.1, the Arbitration Award shall be final.  The parties acknowledge
and agree that any Appeal shall be deemed part of the parties’ agreement to
arbitrate for purposes of these Arbitration Provisions and the Arbitration Act.
 
5.2        Selection and Payment of Appeal Panel.  In the event an Appellant
delivers an Appeal Notice to the Appellee (together with proof of payment of the
applicable bond) in compliance with the provisions of Paragraph 5.1 above, the
Appeal will be heard by a three (3) person arbitration panel (the “Appeal
Panel”).
 
(a)         Within ten (10) calendar days after the Appeal Date, the Appellee
shall select and submit to the Appellant the names of five (5) arbitrators that
are designated as “neutrals” or qualified arbitrators by Utah ADR Services
(http://www.utahadrservices.com) (such five (5) designated persons hereunder are
referred to herein as the “Proposed Appeal Arbitrators”). For the avoidance of
doubt, each Proposed Appeal Arbitrator must be qualified as a “neutral” with
Utah ADR Services, and shall not be the arbitrator who rendered the Arbitration
Award being appealed (the “Original Arbitrator”). Within five (5) calendar days
after the Appellee has submitted to the Appellant the names of the Proposed
Appeal Arbitrators, the Appellant must select, by written notice to the
Appellee, three (3) of the Proposed Appeal Arbitrators to act as the members of
the Appeal Panel. If the Appellant fails to select three (3) of the Proposed
Appeal Arbitrators in writing within such 5-day period, then the Appellee may
select such three (3) arbitrators from the Proposed Appeal Arbitrators by
providing written notice of such selection to the Appellant.
 
 
-15-

--------------------------------------------------------------------------------

 
 
            (b)         If the Appellee fails to submit to the Appellant the
names of the Proposed Appeal Arbitrators within ten (10) calendar days after the
Appeal Date pursuant to subparagraph (a) above, then the Appellant may at any
time prior to the Appellee so designating the Proposed Appeal Arbitrators,
identify the names of five (5) arbitrators that are designated as “neutrals” or
qualified arbitrators by Utah ADR Service (none of whom may be the Original
Arbitrator) by written notice to the Appellee. The Appellee may then, within
five (5) calendar days after the Appellant has submitted notice of its selected
arbitrators to the Appellee, select, by written notice to the Appellant, three
(3) of such selected arbitrators to serve on the Appeal Panel. If the Appellee
fails to select in writing within such 5-day period three (3) of the arbitrators
selected by the Appellant to serve as the members of the Appeal Panel, then the
Appellant may select the three (3) members of the Appeal Panel from the
Appellant’s list of five (5) arbitrators by providing written notice of such
selection to the Appellee.
 
(c)         If a selected Proposed Appeal Arbitrator declines or is otherwise
unable to serve, then the party that selected such Proposed Appeal Arbitrator
may select one (1) of the other five (5) designated Proposed Appeal Arbitrators
within three (3) calendar days of the date a chosen Proposed Appeal Arbitrator
declines or notifies the parties he or she is unable to serve as an arbitrator.
If at least three (3) of the five (5) designated Proposed Appeal Arbitrators
decline or are otherwise unable to serve, then the Proposed Appeal Arbitrator
selection process shall begin again in accordance with this Paragraph 5.2;
provided, however, that any Proposed Appeal Arbitrators who have already agreed
to serve shall remain on the Appeal Panel.
 
(d)         The date that all three (3) Proposed Appeal Arbitrators selected
pursuant to this Paragraph 5.2 agree in writing (including via email) delivered
to both the Appellant and the Appellee to serve as members of the Appeal Panel
hereunder is referred to herein as the “Appeal Commencement Date”.  No later
than five (5) calendar days after the Appeal Commencement Date, the Appellee
shall designate in writing (including via email) to the Appellant and the Appeal
Panel the name of one (1) of the three (3) members of the Appeal Panel to serve
as the lead arbitrator in the Appeal proceedings. Each member of the Appeal
Panel shall be deemed an arbitrator for purposes of these Arbitration Provisions
and the Arbitration Act, provided that, in conducting the Appeal, the Appeal
Panel may only act or make determinations upon the approval or vote of no less
than the majority vote of its members, as announced or communicated by the lead
arbitrator on the Appeal Panel.  If an arbitrator on the Appeal Panel ceases or
is unable to act during the Appeal proceedings, a replacement arbitrator shall
be chosen in accordance with Paragraph 5.2 above to continue the Appeal as a
member of the Appeal Panel.  If Utah ADR Services ceases to exist or to provide
a list of neutrals, then the arbitrators for the Appeal Panel shall be selected
under the then prevailing rules of the American Arbitration Association.
 
(d)         Subject to Paragraph 5.7 below, the cost of the Appeal Panel must be
paid entirely by the Appellant.
 
5.3         Appeal Procedure.  The Appeal will be deemed an appeal of the entire
Arbitration Award. In conducting the Appeal, the Appeal Panel shall conduct a de
novo review of all Claims described or otherwise set forth in the Arbitration
Notice.  Subject to the foregoing and all other provisions of this Paragraph 5,
the Appeal Panel shall conduct the Appeal in a manner the Appeal Panel considers
appropriate for a fair and expeditious disposition of the Appeal, may hold one
or more hearings and permit oral argument, and may review all previous evidence
and discovery, together with all briefs, pleadings and other documents filed
with the Original Arbitrator (as well as any documents filed with the Appeal
Panel pursuant to Paragraph 5.4(a) below).  Notwithstanding the foregoing, in
connection with the Appeal, the Appeal Panel shall not permit the parties to
conduct any additional discovery or raise any new Claims to be arbitrated, shall
not permit new witnesses or affidavits, and shall not base any of its findings
or determinations on the Original Arbitrator’s findings or the Arbitration
Award.

 
-16-

--------------------------------------------------------------------------------

 


        5.4      Timing.
 
(a)         Within seven (7) calendar days of the Appeal Commencement Date, the
Appellant (i) shall deliver or cause to be delivered to the Appeal Panel copies
of the Appeal Notice, all discovery conducted in connection with the
Arbitration, and all briefs, pleadings and other documents filed with the
Original Arbitrator (which material Appellee shall have the right to review and
supplement if necessary), and (ii) may, but is not required to, deliver to the
Appeal Panel and to the Appellee a Memorandum in Support of the Appellant’s
arguments concerning or position with respect to all Claims, counterclaims,
issues, or accountings presented or pleaded in the Arbitration. Within seven (7)
calendar days of the Appellant’s delivery of the Memorandum in Support, as
applicable, the Appellee shall deliver to the Appeal Panel and to the Appellant
a Memorandum in Opposition to the Memorandum in Support. Within seven (7)
calendar days of the Appellee’s delivery of the Memorandum in Opposition, as
applicable, the Appellant shall deliver to the Appeal Panel and to the Appellee
a Reply Memorandum to the Memorandum in Opposition. If the Appellant shall fail
to substantially comply with the requirements of clause (i) of this subparagraph
(a), the Appellant shall lose its right to appeal the Arbitration Award, and the
Arbitration Award shall be final.  If the Appellee shall fail to deliver the
Memorandum in Opposition as required above, or if the Appellant shall fail to
deliver the Reply Memorandum as required above, then the Appellee or the
Appellant, as the case may be, shall lose its right to so deliver the same, and
the Appeal shall proceed regardless.
 
(b)         Subject to subparagraph (a) above, the parties hereby agree that the
Appeal must be heard by the Appeal Panel within thirty (30) calendar days of the
Appeal Commencement Date, and that the Appeal Panel must render its decision
within thirty (30) calendar days after the Appeal is heard (and in no event
later than sixty (60) calendar days after the Appeal Commencement Date).
 
5.5         Appeal Panel Award.  The Appeal Panel shall issue its decision (the
“Appeal Panel Award”) through the lead arbitrator on the Appeal
Panel.  Notwithstanding any other provision contained herein, the Appeal Panel
Award shall (a) supersede in its entirety and make of no further force or effect
the Arbitration Award (provided that any protective orders issued by the
Original Arbitrator shall remain in full force and effect), (b) be final and
binding upon the parties, with no further rights of appeal, (c) be the sole and
exclusive remedy between the parties regarding any Claims, counterclaims,
issues, or accountings presented or pleaded in the Arbitration, and (d) be
promptly payable in United States dollars free of any tax, deduction or offset
(with respect to monetary awards).  Any costs or fees, including without
limitation attorneys’ fees, incurred in connection with or incident to enforcing
the Appeal Panel Award shall, to the maximum extent permitted by law, be charged
against the party resisting such enforcement. The Appeal Panel Award shall
include Default Interest (with respect to monetary awards) at the rate of 22%
per annum both before and after the Arbitration Award. Judgment upon the Appeal
Panel Award will be entered and enforced by a state or federal court sitting in
Salt Lake County, Utah.
 
5.6         Relief.  The Appeal Panel shall have the right to award or include
in the Appeal Panel Award any relief which the Appeal Panel deems proper under
the circumstances, including, without limitation, specific performance and
injunctive relief, provided that the Appeal Panel may not award exemplary or
punitive damages.
 
5.7         Fees and Costs.  As part of the Appeal Panel Award, the Appeal Panel
is hereby directed to require the losing party (the party being awarded the
least amount of money by the arbitrator, which, for the avoidance of doubt,
shall be determined without regard to any statutory fines, penalties, fees, or
other charges awarded to any party) to (a) pay the full amount of any unpaid
costs and fees of the Arbitration and the Appeal Panel, and (b) reimburse the
prevailing party (the party being awarded the most amount of money by the Appeal
Panel,  which, for the avoidance of doubt, shall be determined without regard to
any statutory fines, penalties, fees, or other charges awarded to any part) the
reasonable attorneys’ fees, arbitrator and Appeal Panel costs and fees,
deposition costs, other discovery costs, and other expenses, costs or fees paid
or otherwise incurred by the prevailing party in connection with the Arbitration
(including without limitation in connection with the Appeal).

 
-17-

--------------------------------------------------------------------------------

 


6.      Miscellaneous.
 
6.1        Severability. If any part of these Arbitration Provisions is found to
violate or be illegal under applicable law, then such provision shall be
modified to the minimum extent necessary to make such provision enforceable
under applicable law, and the remainder of the Arbitration Provisions shall
remain unaffected and in full force and effect.
 
6.2        Governing Law.  These Arbitration Provisions shall be governed by the
laws of the State of Utah without regard to the conflict of laws principles
therein.
 
6.3        Interpretation.  The headings of these Arbitration Provisions are for
convenience of reference only and shall not form part of, or affect the
interpretation of, these Arbitration Provisions.
 
6.4        Waiver. No waiver of any provision of these Arbitration Provisions
shall be effective unless it is in the form of a writing signed by the party
granting the waiver.
 
6.5        Time is of the Essence. Time is expressly made of the essence with
respect to each and every provision of these Arbitration Provisions.
 


 
 [Remainder of page intentionally left blank]
 
 


-18-

--------------------------------------------------------------------------------

